UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

GAIL CHISUM CIVIL ACTION
VERSUS
MERCEDES-BENZ USA, LLC ET AL. NO.: 18-661-BAJ-EWD

RULING AND ORDER

Before the Court is Defendant Mercedes-Benz USA, LLC’s Motion to Dismiss
(Doc. 12) Plaintiff Gail Chisum’s claims for lack of subject-matter jurisdiction For

the reasons that follow, the Motion (Doc. 12) is DENIED.

I. BACKGROUND

This breach-of-warranty case arises from Gail Chisum’s purchase of a

motorhome that he contends is defective. (Docs. 22).

Chisum sued MercedeS-Benz, alleging claims under the Louisiana Civil Code’s
redhibition articles and the Magnuson-Moss Warranty Act. (Doc. 1). ln his original
complaint, he alleges that he bought a $102,000 Mercedes-Benz motorhome and that
the motorhome is defective (Id.). He alleges that the Court has subject-matter

jurisdiction under the Magnuson~Moss Warranty Act. (Id. at 11 3).

Mercedes-Benz moves to dismiss Chisum’s suit for lack of subject-matter
jurisdiction (Doc- 12). lt argues that the Magnuson-Moss Warranty Act’s amount in
controversy requirement is not met because the only item on the motorhome that it
warranted is a chassis with an MSRP of $39,055. (Doc. 12-1 at p. 2). lt reasons that,
because its breach-of-warranty liability cannot exceed the value of the item it
warranted, it is “legally certain” that Chisum cannot satisfy the amount in

controversy requirement (Id. at p. 4). Chisum disagrees (Doc. 17).

Chisum argues that his good-faith demand of more than $100,000 controls (Id.
at p. 4). He offers summary judgment-type evidence, including an affidavit, to support
his assertion that at least $50,000 is in controversy. (Doc. 17-1). And he correctly
notes that the amount in Controversy under the Magnuson-Moss Warranty Act is
“computed on the basis of all claims to be determined in [the] suit,” not just his claims

against Mercedes-Benz. See 15 U.S.C. § 2310(d)(3)(B) (emphasis added).

To clarify the amount in controversy, Chisum amended his complaint to name
two more defendants: Winnehago lndustries and Miller’s RV Center. (Doc. 22). ln his
amended complaint, he alleges that he bought a $102,000 Winnebago motorhome
from Miller’s RV Center and that the motorhome is defective. (Icl. at 11 13). He seeks
to rescind the sale and recover the purchase price. (Id. at ‘il 29). He again alleges that
the Court has subject-matter jurisdiction under the Magnuson-Moss Warranty Act.

(Id. at 11 5).

II. LEGAL STANDARD

This Court is a court of limited jurisdiction See Kokkonen, u. Guard£an Life Ins.
Co. ofAm,., 511 U.S. 375, 377 (1994). Because Chisum invokes the Court’s jurisdiction,
he bears the burden of proving it. See United States ex rel. Jamison v. McKesson

Corp., 649 F.3d 322, 327 (5th Cir. 2017).

III. DISCUSSION

A. The Magnuson-Moss Warranty Act

The Magnuson-Moss Warranty Act grants federal courts jurisdiction over
claims for breach of warranty when the amount in controversy is at least $50,000.
See 15 U.S.C. § 2310(d)(3)(B). To determine the amount in controversy under the Act,
the Court looks to the measure of damages under state law. See Scarlo£t u. Nissan
North Am., Inc., 771 F.3d 883, 887 (5th Cir. 2014). Louisiana law supplies that

UlEEl.SLlI‘e.

B. Damages for Breach of Warranty

A claim for breach of warranty in a contract of sale is a redhibition claim. See
Austin v. Nor£h Am,. Forest Prods., 656 F.Zd 1076, 1083 (5th Cir. 1981). Under
Louisiana law, a seller “warrants the buyer against redhibitory defects, or vices, in

the thing sold.” LA. Clv. CoDE art. 2520.

A defect can be redhibitory in two ways: (1) “it renders the thing useless, or its

use so inconvenient that it must be presumed that a buyer would not have bought the

thing had he known of the defect[,]” or (2) “it diminishes its usefulness or its value so
that it must be presumed that a buyer would still have bought it but for a lesser
price.” Id. Chisum alleges that the motorhome is defective in the first way.1 (Doc. 22

ar 1111 1s, 28).

The damages recoverable in a redhibition action turn on the seller’s knowledge
of the defect. See LA. CIV. CODE art. 2545. A seller who knows of the defect “is liable
to the buyer for the return of the price with interest from the time it was paid, for the
reimbursement of the reasonable expenses occasioned by the sale and those incurred
for the preservation of the thing, and also for damages and reasonable attorney fees.”

Id. A seller who is a manufacturer “is deemed to know that the thing he sells has a

redhibitory defect.” Id.

Chisum alleges that Mercedes-Benz and Winnebago lndustries are
“manufacturers.” (Doc. 22 at 1l 22). So the amount in controversy for Chisum’s
redhibition claims equals the price of the motorhome plus the “reasonable expenses

occasioned by the sale.” See LA. CIV. CODE art. 2545.2

 

1 Federal jurisdiction “ordinarily depends on the facts as they exist when the complaint is
filed." Newman-Green, In,c. u. Alfonzo-Larra£n, 490 U.S. 826, 830 (1989). But a plaintiff may amend
his complaint to clarify the amount in controversy that existed at the time he sued. See 28 U.S.C.
§ 1653. That is what happened here: Chisum’s amended complaint clarifies the amount in controversy;
it does not impermissibly modify that iigure. (Doc. 22). So the Court considers Ch_isum’s amended
complaint in its amount-in-controversy analysis

2 Although Civil Code Article 2545 allows Chisum to recover attorney’s fees, such fees do not
count towards the amount in controversy under the Magnuson-Moss Warranty Act because the Act
requires that the amount in controversy be calculated “exclusive of interests and costs,” and attorney’s
fees are “costs.” See Scar!ott, 771 F.3d at 887 (citing Boe£en.s, 748 F.2d at 1069).

4

C. Chisum’s Amended Cornplaint and the Amount in Controversy

The amount in controversy is what Chisum claims, not what he is “likely to
win or be awarded.” Robertson u. Exxon Mobil Corp., 814 F.3d 236, 240 (5th Cir.
2015). The standard for determining the amount in controversy depends on whether
Chisum demanded a specific amount of damages in his amended complaint See

Scarlott, 771 F.3d at 888.

lf he did, then that amount is “dispositive of jurisdiction if the claim is
apparently made in good faith.” Boelen,s v. Redm.an Hom,es, lnc., 748 F.2d 1058, 1089
(5th Cir. 1984) (VVisdom, J.) (citing St. Pau,l Mercury lndem. Co. L). Red Cab Co., 303

U.S. 283, 288-289 (1938)).

lf he did not, then he must prove by a preponderance of the evidence that the
amount in controversy is at least $50,000. See Scarlott, 771 F.Bd at 888. He may so
prove by (1) showing that it is “facially apparent” from his complaint that the amount
in controversy is met or (2) offering summary judgment-type evidence showing that

the amount in controversy is met. See id.

1. Chisum Did Not Allege a Specific Arnount of Damages

ln his amended complaint, Chisum alleges that his damages “exceed
$100,000.” (Doc. 22 at 11 43). He does not allege a specific amount of damages. (Id.).
He contends, however, that it is facially apparent from his amended complaint that

he claims at least $50,000 in damages (Doc. 17). The Court agrees.

2. Darnages of $50,000 are Facially Apparent

Viewing Chisum’s amended complaint, it is facially apparent that his claims
meet the $50,000 threshold (Doc. 22). Chisum alleges that the purchase price of the
motorhome was $102,000. (Doc. 22 at 11 10). Louisiana law allows him to recover that
price, plus “reasonable expenses occasioned by the sale.” See LA. CIV. CODE art. 2545.
So it is facially apparent that Chisum’s total damages well exceed the $50,000 amount
in controversy requirement See, e.g., Dartez v. United Hom,es, Inc., No. 15-CV-1749,
2015 WL 5159069, at *4 (W.D. La. Sept. 2, 2015). The Court therefore finds that
Chisum has met his burden of proving that this Court has subject-matter jurisdiction

under the Magnuson-Moss Warranty Act. See 15 U-S.C. § 2310(d)(1)(B).

IV. CONCLUSION

Accordingly,

IT IS ORDERED that the Motion to Dismiss (Doc. 12) filed by Mercedes-

Benz USA, LLC is DENIED.

Baton Rouge, Louisiana, this |$*day of April, 2019.

assn

JUDGE BRIAKMACKSON
uNITED sTATEs DIsTRIcT coURT
MIDDLE ms'rRIcT oF LoUIslANA

